Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 1 of 11 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK




   Israel Bonilla-Granados,
                                                              No. 20-cv-4519
                                         Plaintiff,
                                                              COMPLAINT
                         v.



   Bagel Choice, Inc. d/b/a Bagelman-Deliman,
   and Boris Gushchin,

                                      Defendants.




         Plaintiff Israel Bonilla-Granados, by and through his attorneys, alleges as follows:

                                     Preliminary Statement

         1.      For years, plaintiff Israel Bonilla-Granados (“plaintiff” or “Mr. Bonilla”)

  worked long hours – about 50 or more hours per week – as a baker and deli worker, for

  Bagel Choice (d/b/a Bagelman-Deliman) in Merrick, New York, and its owner, Boris

  Gushchin (collectively “Bagel Choice” or “defendants”). Notwithstanding these long

  hours, defendants, did not pay Mr. Bonilla overtime for his work. Instead—year after

  year, in willful and systematic violation of federal and New York law—defendants paid

  Mr. Bonilla only a flat hourly rate for all of his hours of work.

         2.      In addition, defendants deducted money from Mr. Bonilla’s paychecks,

  ostensibly to pay taxes. However, when his tax forms arrived every year, the forms




                                          Page 1 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 2 of 11 PageID #: 2




  regularly showed that defendants had remitted less to the government than they deducted

  from Mr. Bonilla’s pay.

         3.      To remedy these and other legal violations, plaintiff brings this action

  under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and New York

  Labor Law. Plaintiff seeks, inter alia, his unpaid wages, liquidated damages, and

  damages for other violations of New York Labor Law.

                                    Jurisdiction and Venue

         4.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

  (federal question jurisdiction), 29 U.S.C. § 201 et seq. (FLSA), and 8 U.S.C. § 1343.

         5.      The Court has jurisdiction over plaintiff’s pendant state law claims under

  28 U.S.C. § 1367 (supplemental jurisdiction). Plaintiff’s state law claims are parts of the

  same case or controversy as plaintiff’s federal claim because they arise out of the same

  employment and pay circumstances.

         6.      Venue is proper in this district pursuant to 28 U.S.C. §1391. A substantial

  part of the acts and/or omissions giving rise to the claims alleged in this Complaint

  occurred within this district.

         7.      Defendants reside and/or do business in this district.

                                             Parties

         8.      Mr. Bonilla is a resident of New York State.

         9.      At all times relevant to this action, Mr. Bonilla was a non-exempt

  employee of defendants within the meaning of the FLSA and New York Labor Law.

         10.     Defendant Bagel Choice, Inc. is a New York corporation with its principal

  place of business located at 84 Merrick Avenue, Merrick, New York. It operates as a

  bagel shop and delicatessen that does business at that address as “Bagelman-Deliman.”
                                         Page 2 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 3 of 11 PageID #: 3




         11.     Defendant Boris Gushchin is an individual who, upon information and

  belief, was an owner of Bagel Choice, Inc. at times relevant to this action. As discussed

  below, he was personally involved in management of plaintiff’s hours and pay.

         12.     Defendants are engaged in commerce as defined by 29 U.S.C. § 203.

         13.     On information and belief, defendants have a gross volume business of not

  less than $500,000 per year

         14.     The business had about ten employees.

         15.     The business had gross sales of about $2,000 to $5,000 per day during the

  time Mr. Bonilla worked there.

         16.     At times relevant to this action, defendants were employers of plaintiff

  within the meaning of the FLSA and New York Labor Law. Boris Gushchin set Mr.

  Bonilla’s payrate and hours and typically paid him personally.

         17.     Plaintiff consents in writing to becoming a party plaintiff in this action

  (see Exhibit 1, attached).

                                      Factual Allegations

         18.     Plaintiff Israel Bonilla Granados worked as a bagel baker and deli worker

  at Bagel Choice, Inc. d/b/a Bagelman-Deliman from about 1999 through April 2020.

         19.     Mr. Bonilla’s regular schedule was about 50 hours minimum per week

  throughout his employment at Bagel Choice. At busy times, typically in the summer, he

  would work longer hours.

         20.     Mr. Bonilla arrived at work at 3 a.m. six days per week, Tuesdays through

  Sundays. He typically worked until about 11 a.m. on Tuesdays, Thursdays, and Fridays.

  On Wednesdays, he worked to about 7 a.m. On weekends, he worked longer hours



                                         Page 3 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 4 of 11 PageID #: 4




  because there were many customers. Typically, on Saturdays he would work until about

  1 p.m. and on Sundays until about 3 p.m.

           21.   Defendants did not have Mr. Bonilla punch in or otherwise record his

  hours.

           22.   At first, Mr. Bonilla made bagels and did general stocking and cleaning in

  the deli. Later, he learned to bake the bagels and became the deli’s bagel baker.

           23.   Mr. Bonilla was initially paid about $7.75 per hour when he started

  working for defendants; this rate increased over the years to $16 per hour in about 2017.

           24.   Mr. Bonilla was sometimes paid by handwritten check with no paystub,

  and sometimes paid in cash.

           25.   Although plaintiff consistently worked more than forty hours each week,

  defendants never paid plaintiff overtime at a rate of at least one-and-a-half times his

  regularly hourly rate, as is legally required.

           26.   In about 2017, Mr. Gushchin told Mr. Bonilla he would pay $800 per

  week for 50 hours of work. If Mr. Bonilla worked more than 50 hours, Mr. Gushchin

  paid for the additional time at $16/hour straight time.

           27.   On weeks when Mr. Bonilla was paid by check, defendants regularly took

  deductions from Mr. Bonilla’s pay, which they claimed were for taxes. However, Mr.

  Bonilla’s W-2 forms consistently show only a portion of the money that defendants

  deducted was actually remitted to the government.

           28.   For example, Mr. Bonilla received checks for the weeks ending 8/7/17 and

  9/18/17 in the amount of just over $700 and $600 respectively. During these weeks, Mr.




                                           Page 4 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 5 of 11 PageID #: 5




  Bonilla worked at least about 50 hours, so at the promised rate of $16/hour, his gross pay

  would be expected to be about $800.

         29.       As evidenced by Mr. Bonilla’s net pay of just over $700 and $600,

  defendants took “tax deductions” of well over $100 per week in these weeks. This was

  their typical practice. Mr. Bonilla’s 2017 W-2, however, shows that defendants remitted

  to the government only about $1445 total in taxes, less than $30 per week.

         30.       Mr. Bonilla complained about the tax deduction issue on several

  occasions. Defendants responded that they would continue to do the tax accounting in

  their own way.

         31.       On a regular basis, especially on weekends, the interval between the

  beginning and the end of plaintiff’s workday exceeded ten hours. However, plaintiff was

  never paid an additional hour at the minimum wage on the days in which his spread of

  hours exceeded ten hours, as required by 12 N.Y.C.R.R. § 146-1.6.

         32.       Defendants failed consistently to furnish to plaintiff written notices of his

  wage rate, or of changes in his wage rate, or a written disclosure of the other information

  required by NYLL § 195(1).

         33.       In addition, defendants failed consistently to furnish proper and accurate

  wage statements to plaintiff as required by New York Labor Law § 195(3).

         34.       Defendants failed consistently to post, in a visible and accessible location,

  the required posters informing employees of their rights under the FLSA and under New

  York Labor Law. As a result, the FLSA and New York Labor Law statute of limitations

  should be equitably tolled to allow plaintiff to recover for legal violations during his

  entire period of employment.



                                           Page 5 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 6 of 11 PageID #: 6




          35.     Defendant Boris Gushchin had the power to establish, and did establish

  the terms of plaintiff’s employment, including setting Mr. Bonilla’s pay and hours.

          36.     On information and belief, during the course of his employment, plaintiff

  handled, sold, or otherwise worked on items that were produced for movement in

  interstate commerce.

          37.     At all times relevant to this action, defendants have employed about ten

  individuals, including plaintiff, handling, selling, or otherwise working on goods or

  materials that have been moved in or produced for commerce.

          38.     The actions and omissions described were willful. Mr. Bonilla made

  repeated attempts to address the pay issues with defendants, including his complaints

  about tax deductions set forth above.

          39.     Additionally, on one occasion in 2017, in response to Mr. Bonilla’s

  request to clarify his pay, Mr. Gushchin gave Mr. Bonilla a pay stub, falsely listing Mr.

  Bonilla as a salaried employee earning $704 per pay period.

          40.     On other occasions, such as in April 2016, Mr. Gushchin gave Mr. Bonilla

  employment verification letters falsely stating that Mr. Bonilla earned $500 bi-weekly.

          41.     In an effort to avoid litigation, Mr. Bonilla wrote to his employer through

  counsel in early June inviting resolution. Settlement attempts have been unsuccessful to

  date.

                                    FIRST CAUSE OF ACTION
                                     (Fair Labor Standards Act)

          42.     Plaintiff realleges and incorporates by reference the foregoing allegations

  as if fully set forth herein.




                                          Page 6 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 7 of 11 PageID #: 7




          43.     Defendants willfully failed to pay plaintiff overtime at a rate of at least

  one-and-a-half times his regular hourly rate for every hour plaintiff worked above forty

  (40) hours in a work week. This failure violates the Fair Labor Standards Act, 29 U.S.C.

  § 207(a) and its implementing regulations.

          44.     Defendants also violated the FLSA by failing to keep records as required

  by statute, 29 U.S.C. § 211(c).

          45.     Plaintiff is entitled to his unpaid wages, plus an additional equal amount in

  liquidated damages, as a consequence of Defendants' unlawful actions and omissions, in

  accordance with 29 U.S.C. § 216(b).

          46.     Plaintiff is also entitled to costs of Court, pursuant to 29 U.S.C. § 216(b).

          47.     Plaintiff seeks, and is entitled to, attorneys’ fees incurred by his counsel,

  pursuant to 29 U.S.C. § 216(b).

                                  SECOND CAUSE OF ACTION
                                     (New York Labor Law)

          48.     Plaintiff realleges and incorporates by reference the foregoing allegations

  as if fully set forth herein.

          49.     Defendants willfully failed to pay plaintiff overtime at a rate of at least

  one-and-a-half times his regularly hourly rate for every hour he worked above forty (40)

  hours in a single work week

          50.     Defendants’ failure to pay the required wages as set forth above was

  willful within the meaning of New York Labor Law §§ 198, 663, and 681.

          51.     Plaintiff is entitled to his unpaid wages mandated by New York Labor

  Law, plus an additional 100 percent as liquidated damages, as a consequence of the




                                           Page 7 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 8 of 11 PageID #: 8




  Defendants’ unlawful actions and omissions in accordance with New York Labor Law

  §§ 198, 663, and 681.

          52.     Plaintiff seeks, and is entitled to, attorneys’ fees incurred by his counsel,

  costs of Court, and interest.

                               THIRD CAUSE OF ACTION
                        (New York Labor Law – Unlawful Deductions)

          53.     Plaintiff realleges and incorporates by reference the foregoing allegations

  as if set forth fully here.

          54.     Throughout Mr. Bonilla’s employment, defendants routinely made

  improper deductions or from his wages as set forth above.

          55.     The deductions made by defendants did not benefit the plaintiff but were

  for the benefit of defendants.

          56.     The deductions were not permitted by statute and were not authorized in

  writing.

          57.     The deductions were in violation of New York Labor Law § 193.

          58.     For defendants’ violation of New York Labor Law § 193, Plaintiff is

  entitled to damages in the amount of all improper deductions.

          59.     Plaintiff also seeks, and is entitled to, attorneys’ fees incurred by their

  counsel, costs of Court, and interest.

                               FOURTH CAUSE OF ACTION
                           (New York Labor Law – Spread of Hours)

          60.     Plaintiff realleges and incorporates by reference the foregoing allegations

  as if fully set forth herein.




                                           Page 8 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 9 of 11 PageID #: 9




          61.     Plaintiff regularly worked days in which the end of his work shift was

  more than ten (10) hours from the beginning of his work shift.

          62.     Defendants, in violation of 12 N.Y.C.R.R. § 146-1.6, never paid plaintiff

  an additional hour of pay at the minimum wage rate for every day in which the interval

  between the beginning and the end of plaintiff’s work day was more than ten (10) hours.

          63.     Plaintiff is entitled to his unpaid spread of hour pay as mandated by New

  York Labor Law, plus an additional 100 percent as liquidated damages, as a consequence

  of the defendants’ unlawful actions and omissions, in accordance with New York Labor

  Law §§ 198, 663, and 681.

          64.     Plaintiff seeks, and is entitled to, attorneys’ fees incurred by his counsel,

  costs of Court, and interest.

                           FOURTH CAUSE OF ACTION
          (New York Labor Law – Wage Notice and Wage Statement Violations)

          65.     Plaintiff realleges and incorporates by reference the foregoing allegations

  as if set forth fully here.

          66.     Defendants failed to provide plaintiff, at the time of his hiring or

  thereafter, wage notices in his primary language containing his rates of pay and other

  information as required by New York Labor Law § 195(1).

          67.     Defendants failed to provide plaintiff with accurate wage statements with

  every payment of wages which provided all of the information required under New York

  Labor Law § 195(3).

          68.     For defendants’ violation of New York Labor Law § 195(1), plaintiff is

  entitled to $50 for each workday in which this violation continued to occur, in an amount

  not to exceed $5,000, pursuant to New York Labor Law §198(1-b).

                                           Page 9 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 10 of 11 PageID #: 10




          69.     For defendants’ violation of New York Labor Law § 195(3), plaintiff is

   entitled to $250 for each workday in which this violation continued to occur, in an

   amount not to exceed $5,000, pursuant to New York Labor Law §198(1-d).

          70.     Plaintiff also seeks, and is entitled to, attorneys’ fees incurred by his

   counsel, costs of Court, and interest.



   WHEREFORE, plaintiff requests that this Court enter an Order:

      a. assuming jurisdiction over this action;

      b. declaring defendants violated the FLSA and New York Labor Law;

      c. granting judgment to plaintiff on his FLSA claims and awarding plaintiff his

          unpaid wages and an equal amount in liquidated damages;

      d. Granting judgment to plaintiff on his New York Labor Law claims and awarding

          plaintiff his unpaid wages, spread of hours compensation, unlawful deductions,

          applicable statutory damages, and liquidated damages as provided for by statute;

      e. Awarding plaintiff prejudgment and post judgment interest as allowed by law;

      f. Awarding plaintiff his costs and reasonable attorneys' fees; and

      g. Granting such further relief as the Court deems just and proper.




                                            Page 10 of 11
Case 2:20-cv-04519-SJF-ARL Document 1 Filed 09/24/20 Page 11 of 11 PageID #: 11




   DATED:      New York, NY
               September 24, 2020


                            KAKALEC LAW PLLC



                            ___________________________
                            Maia Goodell
                            195 Montague Street, 14th Floor
                            Brooklyn, NY 11201
                            (212) 705-8730
                            (646) 759-1587 (fax)
                            maia@kakaleclaw.com




                                    Page 11 of 11
